Case 2:18-cv-08420-RGK-PJW Document 154 Filed 10/12/20 Page 1 of 5 Page ID #:1636




    1 Thomas H. Bienert, Jr. – State Bar No. 135311
         tbienert@bienertkatzman.com
    2
      Whitney Z. Bernstein – State Bar No. 304917
    3    wbernstein@bienertkatzman.com
      BIENERT | KATZMAN PC
    4 903 Calle Amanacer, Suite 350
    5 San Clemente, CA 92673
      Telephone: (949) 369-3700
    6 Facsimile: (949) 369-3701
    7 Attorneys for James Larkin
    8 [Additional counsel listed on next two pages]
    9
   10
   11                           UNITED STATES DISTRICT COURT
   12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   13
   14
        UNITED STATES OF AMERICA,                      CASE NO. 2:18-cv-8420-RGK-PJWx
   15
                      Plaintiff,                       NOTICE OF FILING
   16                                                  CERTIFICATE OF SERVICE
   17          vs.
   18 $1,546,076.35 IN BANK FUNDS
   19 SEIZED FROM REPUBLIC BANK
      OF ARIZONA ACCOUNT ‘1889, et al.,
   20
   21              Defendants.
   22
   23
   24
   25
   26
   27
   28

                                   NOTICE OF FILING CERTIFICATE OF SERVICE
Case 2:18-cv-08420-RGK-PJW Document 154 Filed 10/12/20 Page 2 of 5 Page ID #:1637




    1 Gary S. Lincenberg – State Bar No. 123058
         glincenberg@birdmarella.com
    2
      Ariel A. Neuman – State Bar No. 241594
    3    aneuman@birdmarella.com
      Gopi K. Panchapakesan – State Bar No. 279586
    4    gpanchapakesan@birdmarella.com
    5 BIRD, MARELLA, BOXER, WOLPERT,
      NESSIM, DROOKS, LINCENBERG &
    6 RHOW, P.C.
    7 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    8 Telephone: (310) 201-2100
    9 Facsimile: (310) 201-2110
      Attorneys for John Brunst
   10
   11
        Paul J. Cambria, Jr. – State Bar No. 177957
   12      pcambria@lglaw.com
   13   LIPSITZ GREEN SCIME CAMBRIA LLP
        42 Delaware Avenue, Suite #120
   14   Buffalo, NY 14202
   15   Telephone: (716) 849-1333
        Facsimile: (716) 855-1580
   16   Attorneys for Michael Lacey
   17
   18 John K. Rubiner – State Bar No. 155208
   19    jrubiner@fmglaw.com
      FREEMAN, MATHIS & GARY LLP
   20 550 S. Hope Street, Suite 2200
      Los Angeles, CA 90071
   21
      Telephone: (213) 615-7000
   22
      Bruce Feder (admitted pro hac vice)
   23
         bf@federlawpa.com
   24 FEDER LAW OFFICE, P.A.
      2930 E. Camelback Road, Suite 160
   25 Phoenix, AZ 85016
   26 Telephone: (602) 257-0135
      Facsimile: (602) 954-8737
   27
   28 Attorneys for Scott Spear

                                  NOTICE OF FILING CERTIFICATE OF SERVICE
Case 2:18-cv-08420-RGK-PJW Document 154 Filed 10/12/20 Page 3 of 5 Page ID #:1638




    1 David W. Wiechert – State Bar No. 94607
         dwiechert@aol.com
    2
      WIECHERT, MUNK & GOLDSTEIN, PC
    3 27136 Paseo Espada, Suite B1123
      San Juan Capistrano, CA 92675
    4 Telephone: (949) 361-2822
    5
      Daniel J. Quigley (admitted pro hac vice)
    6    quigley@djqplc.com
    7 DANIEL J. QUIGLEY, PLC
      5425 E. Broadway Blvd., Suite 352
    8 Tucson, Arizona 85711
    9 Telephone: (520) 867-4450
   10 Attorneys for Attorneys for Medalist
   11 Holdings, Inc., Leeward Holdings, LLC,
      Camarillo Holdings, LLC, Vermillion
   12 Holdings, LLC, Cereus Properties, LLC,
   13 Shearwater Investments, LLC, and
      Broadway Capital Corp., LLC
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                               NOTICE OF FILING CERTIFICATE OF SERVICE
Case 2:18-cv-08420-RGK-PJW Document 154 Filed 10/12/20 Page 4 of 5 Page ID #:1639




    1          PLEASE TAKE NOTICE that Claimants served pro se claimants in this matter
    2 with Claimants’ Oppostition to Motion to Strike Claims and Exhibit A to Claimants’
    3 Opposition to Motion to Strike Claims (Doc. No. 153 and Doc. No. 153-1) Attached
    4 hereto is Exhibit “A” copy of the certificate of service for this document.
    5
    6 Dated: October 12, 2020
    7
    8 Local Rule 5-4.3.4(a)(2)(i) Compliance: Filer attests that all other signatories listed concur in the
    9 filing’s content and have authorized this filing.
   10
   11 DATED: October 12, 2020                       Thomas H. Bienert, Jr.
                                                    Whitney Z. Bernstein
   12
                                                    BIENERT KATZMAN PC
   13
                                                    By:         /s/ Whitney Z. Bernstein
   14
                                                          Whitney Z. Bernstein
   15                                                     Attorneys for James Larkin
   16
   17
        DATED: October 12, 2020                     Respectfully submitted,
   18
   19                                               Gary S. Lincenberg
                                                    Ariel A. Neuman
   20
                                                    Gopi K. Panchapakesan
   21                                               BIRD, MARELLA, BOXER, WOLPERT,
                                                    NESSIM, DROOKS, LINCENBERG &
   22                                               RHOW, P.C.
   23
                                                    By:         /s/ Gary S. Lincenberg
   24                                                     Gary S. Lincenberg
   25                                                     Attorneys for John Brunst
   26
   27
   28

                                    NOTICE OF FILING CERTIFICATE OF SERVICE
Case 2:18-cv-08420-RGK-PJW Document 154 Filed 10/12/20 Page 5 of 5 Page ID #:1640




    1 DATED: October 12, 2020           LIPSITZ GREEN SCIME CAMBRIA LLP
    2
                                        By:          /s/ Paul J. Cambria, Jr.
    3                                         Paul J. Cambria, Jr.
    4                                         Attorneys for Michael Lacey

    5
        DATED: October 12, 2020         FREEMAN, MATHIS & GARY LLP
    6
    7                                   By:         /s/ John K. Rubiner
                                              John K. Rubiner
    8
    9                                   FEDER LAW OFFICE, P.A.
   10                                   By:         /s/ Bruce Feder
   11                                         Bruce Feder
   12                                   Attorneys for Scott Spear
   13
   14
        DATED: October 12, 2020         WIECHERT, MUNK & GOLDSTEIN, PC
   15
   16                                   By:         /s/ David W. Wiechert
                                              David W. Weichert
   17
                                        DANIEL J. QUIGLEY, PLC
   18
   19                                   By:         /s/ Daniel J. Quigley
                                              Daniel J. Quigley
   20
   21                                   Attorneys for Medalist Holdings, Inc., Leeward
                                        Holdings, LLC, Camarillo Holdings, LLC,
   22                                   Vermillion Holdings, LLC, Cereus Properties,
   23                                   LLC, Shearwater Investments, LLC, and
                                        Broadway Capital Corp., LLC
   24
   25
   26
   27
   28

                            NOTICE OF FILING CERTIFICATE OF SERVICE
